Title: Nicholas P. Trist to James Madison, 2 July 1833
From: Trist, Nicholas P.
To: Madison, James


                        
                            
                                dear Sir,
                            
                            
                                
                                    Washington,
                                
                                July 2. ’33
                            
                        
                        You were right in supposing that my thoughts had been given to the subject of the void made in the University
                            by the resignation of Dr Dunglison; but I am sorry to say that it has not been to any purpose. Indeed I was satisfied
                            from the beginning that it would be utterly impossible to fill his place, even tolerably; and that the days of the Medical
                            School in our University were numbered. I have been long fully convinced that the advantages which, under the doctor, it
                            afforded were decidedly greater than those which could be had elsewhere: and its very limited powers of attraction under
                            those circumstances proves how little ground there is for hope under any which can in future exist. The experiment is to
                            my mind so decisive that I have ceased to entertain any pleasant expectations on this point; and were the interests of the
                            University any wise in my charge, I should at least deem the question entitled to full consideration, whether the expense
                            of that school could not be more advantageously directed to other objects. Talent is not
                            wanting. I have no doubt that there are many young men in every State of the Union, who would if placed in that situation
                            very soon possess every requisite to discharge its duties with all desirable ability. But the difficulty is to find them
                            out; and after finding them out, to get them selected in preference to some man with one of those factitious reputations which are so abundant in our country. Suppose, however, that such a one were selected;
                            and that he should realize every wish: what would it lead to? Past experience affords the answer. Even if he were to
                            attain to Dr D’s real eminence, and also to acquire a reputation equal to that which he enjoys, (which cannot be well
                            expected) it would still require years to bring up the School to the same degree of prosperity it has attained—partial as
                            that is—and then he too would be called away to some more attractive theatre than Charlottesville is, or ever can be. It
                            seems to me that the fate of the Medical School is fixed: that it must either remain in the hands of some mediocre man—mediocre either in acquirement or in reputation—under whom it must languish; or that it must be the nursery of eminence
                            which will be transplanted to other fields the moment it has attained sufficient growth to exercise any decided influence.
                            In either case, the prospect is a most gloomy one.
                        I have heard of no one. Dr Patterson, however, has doubtless given his attention to the subject. His
                            opportunities must be very good, and independently of the interest he no doubt takes in the welfare of the institution,
                            his pecuniary interest in having the place filled as well as possible must have stimulated him to make every inquiry. This
                            applies, too, to Dr Emmet; and I have little doubt that they will prove the best source of information in this emergency;
                            while Dr Dunglison will be at hand as an adviser, in all respects deserving every confidence.
                        On my return from Philadelphia I fixed on this time for my departure for Virginia: intending, as we still do,
                            to stop some days at Montpelier. A letter from my brother, which I confidently expected before now, and which must be
                            received before I can leave, has not yet made its appearance. I hope that we shall get away the first of next week. Dr
                            Dunglison, who will probably be with you when this comes to hand, will have told you that the operation on my little
                            girl’s throat was happily performed. She is well: but several of the family are ailing, Mrs. Randolph among them. Her
                            health had improved very much, but in common with that almost every one else in Boston, it received harsh treatment from the
                            Spring weather, from the effects of which it has not recovered. She is very feeble. This indeed is my own case, although I
                            am in perfect health, in every respect except excessive muscular debility. Three fourths of my time I feel utterly good
                            for nothing, and incapable of exertion bodily or mental. I think seriously of spending some weeks at the Springs. There is
                            no cholera here, nor any symptoms of its approach. I expect, however, to see it here and every where this summer. I have
                            snatched a moment to write this at the Department of State, where I came this morning on business; and the mail bag is
                            closing. With affectionate regards for Mrs. Madiso[n] and regrets to the Doctor that I could not meet him as he proposed,
                            & that I cannot be in time to hear his advice,
                        
                            
                                N. P. Trist
                            
                        
                    